DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 04/15/2021 have not fully addressed all of the 35 U.S.C. 112 issues cited in the previous Office Action and have introduced further 35 U.S.C. 112 issues.  

Claim Objections
Claims 20 & 33 objected to because of the following informalities:
(Claim 20, Line 18, “one of the profile sections [[section]]”)
(Claim 20, Lines 19, “the at least one pair of the press tools”)
(Claim 33, Line 6, “whereby [[a]] press tools”)
(Claim 33, Line 13, “either side of the profile [[section]] sections”).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20 & 24-32 missing transitional phrases in the preamble making it unclear as to the determination of what is or is not excluded from the claims. 

Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is that it is unclear to the examiner as to whether the “means of pressing or rolling” of claim 20, line 8, is intended to refer to the press tools, the press means later defined in the claim, or to another apparatus of the machine.

Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the phrase, “a profile of a workpiece”. It is unclear to the examiner as to whether this profile of a workpiece and the workpiece itself are intended to be separate profiles capable of being worked by the machine or the profiles that are intended to be formed by the first and second profile sections.

Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is, “a profile section”, on line 24. It is unclear as to whether this profile section is intended to be a different profile section from the first and second profile sections or the profile of a workpiece.

Claims 20 and 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether claim 20 is directed to an apparatus or the method steps of using said apparatus. The method steps, “whereby during a forward movement of the trolley or trolleys, the grooves are first roughened and the thermally insulating sections are provided in the grooves, during a return movement of the trolley or trolleys the grooves are 

Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “it”, in line 3 of claim 26. It is unclear to the examiner as to whether this term is intended to refer to the repositioning of the machine itself changing the configuration of the machine, or to the repositioning of the press tools changing the configuration of the machine.

Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the 

Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the inclusion of the limitation, “in the shape of a press roll or pressure disc”, in lines 4 & 5. It is unclear to the examiner how this limitation is intended to be interpreted within this claim as the shape of the press tool does not appear to contribute to the positioning of the press tool or switching means being presented.

Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “such that the press tools which are arranged 

Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “wherein press tools are adjustable in height”, and the claim also recites “more specifically in a direction (W) standing at right angles to the lateral direction (HH’) and at right angles to the longitudinal direction of the profiles” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claims 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether claim 20 is directed to an apparatus or the method steps of using said apparatus. The method step, “whereby during the return movement of the trolley or trolleys the grooves are plastically deformed by means of the press tolls so as to connect the profile sections”, present in the apparatus claim makes it unclear as to whether infringement of this claim would occur when an apparatus is formed which can perform this method or if infringement would occur when the apparatus is used with these method steps. Thus, the claim 32 is rendered indefinite. Please see MPEP 2173.05(p)(II), “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.”

Claims 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 33 and 34 missing transitional phrases in the preamble making it unclear as to the determination of what is or is not excluded from the claims. 

Claims 33 & 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 33 & 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is, “the pressure or rolling operation”. A pressure or rolling operation has not been thus far defined in the claim.

Claims 33 & 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is, “a profile section”, on line 30. It is unclear as to whether this profile section is intended to be a different profile section from the first and second profile sections or the profile of a workpiece.

Claims 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites the limitation "the machine" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 33, “whereby during a forward movement of the trolley or trolleys, the grooves are first roughened and the thermally insulating sections are provided in the grooves” as well as the other instances of whereby, and whereas, clauses within claims 33 & 34 are not given patentable weight. In order for patentable weight to be added it is suggested that the whereby clauses be revised in order to positively recite the method steps (example positive language including: moving, roughening, and rolling). Please see MPEP 2111.04 "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).*

* It should be noted that Claim 34 could be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends if claims 33 & 34 are modified to overcome the 112(b) rejections above. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Allowable Subject Matter
Claims 20 & 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 20, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a machine for the assembly of profiles which are formed of at least a first profile section and a second profile section which are connected by means of one or several thermally insulating sections, whereby edges of the thermally insulating sections are provided in grooves of the profile sections, whereby the machine is provided with one or several press tools or roller tools which can intervene at the grooves of the profile sections in order to plastically deform one or several walls of the grooves by means of pressing or rolling, and in order to achieve a clamping of the thermally insulating sections in the grooves and thus a connection between the profile sections,  and towards the profile sections to be assembled so as to be able to exert an adjustable force on the corresponding walls of the grooves, whereby the press tools constantly position themselves in relation to the central axis of the profile to be formed under the influence of the local shape of the profile sections such that a constant force is continuously exerted on each of the respective walls of the grooves of the profile sections during the processing of a profile, irrespective of small deviations in the shape of the profile sections due to differences within certain tolerance limits while they are being manufactured, whereby the press means for exerting an adjustable force on the press tools of at least one such pair of press tools on each side of a profile section to be assembled are adapted to exert independently adjustable forces for each of the press tools of said at least one such pair of press tools, whereby the press tools of a first pair of press tools are situated opposite one another on two opposite sides of the first profile section whereas the press tools of the second pair of press tools are placed opposite one another at a certain distance thereof in the longitudinal direction of the profile to be 
The best prior art, Gimelshtein (US 20110119883) teaches a machine (Fig. 1, Element 10) for the assembly of profiles (Fig. 1, Element 20) which are formed of at least a first profile section (Fig. 18, Element 20’) and a second profile section (Fig. 18, Element 24’) which are connected by means of one or several thermally insulating sections ([0007]) (Annotated Fig. 2, Element D (below)), whereby edges of the thermally insulating sections are provided in grooves of the profile sections, whereby the machine (Fig. 1, Element 10) is provided with:
One or several press tools or roller tools (Annotated Fig. 1, Element A (below)) which can intervene at the grooves of the profile sections (Fig. 1, Element 20) in order to plastically deform one or several walls of the grooves by means of pressing or rolling, and in order to achieve a clamping of the thermally insulating sections (Annotated Fig. 2, Element D) in the grooves and thus a connection between the profile sections (Fig. 18, Elements 20’ & 24’) ([0008])
The machine is provided with roughening means (Annotated Fig. 1, Element B) (Fig. 16, Element 275) with which the grooves can be roughened ([0007])
The press tools (Annotated Fig. 1, Element A) and the roughening means (Annotated Fig. 1, Element B) are provided on one or several trolleys (Fig. 2a, Element 60) which can move to and fro along profile sections to be assembled ([0007-0008])
Whereby during a forward movement of the trolley or trolleys, the grooves are first roughened and the thermally insulating sections are provided in the grooves ([0007])
During a return movement of the trolley or trolleys (Fig. 2a, Element 60) the grooves are plastically deformed by means of the press tools (Annotated Fig. 1, Element A) so as to connect the profile sections ([0008])
The machine is provided with at least one pair of press tools (Annotated Fig. 1, Element A) provided on either side of a profile section (Fig. 1, Element 20) to be assembled.
Though Gimelshtein teaches that its rollers (Annotated Fig. 1, Element A) are adjustable allowing for movement of the rollers (Annotated Fig. 1, Element A) towards or away from one another ([0055]) it does not teach both press tools of such a pair of press tools are arranged such that they can move in a lateral direction at right angles to the longitudinal direction of a profile to be formed during the pressure or rolling operation wherein the machine is provided with press means, said press means adapted for exerting an adjustable pressure on the related press tools of at least one such pair of press tools on either side of a profile section to be assembled in the aforesaid horizontal lateral direction and towards the profile sections to be assembled so as to be able to exert an adjustable force on the corresponding walls of the grooves, and the press tools constantly position themselves in relation to the central axis of the profile to be formed under the influence of the local shape of the profile sections such that a constant force is continuously exerted on each of the respective walls of the grooves of the profile sections during the processing of a profile, irrespective of small deviations in the shape of the profile sections due to differences within certain tolerance limits while they are being manufactured. 
However, Mueller (EP 1949982 A2), in the same field of insulation spacer insertion, teaches press means (Fig. 5, Elements 51 & 56) which allow the adjustable engagement (Fig. 5, Arrow B) of roller disks (Fig. 1, Elements 6 & 7) with the profiles (Fig. 1, Elements 12 & 10) ([0020]). Additionally, Mueller teaches the use of force sensors which allow for the detection of tolerance differences in the profile which can then be corrected for based on the sensor readings ([0020]). 

Though the modified Gimelshtein teaches that the rollers would adjust during the rolling of the profile based on variations in the tolerance of the profile of the body as detected by pressure sensors it does not teach that the pressure is held constant during this pressing. However, Bregenzer (EP 0260224 A1), in the same field of assembling profiles having thermal breaks, teaches first and second press tools (Fig. 2, Elements 41 & 51) which hold the force exerted on the profiles constant ([0011]) during a rolling operation. Therefore, it would have been obvious to one skilled in the art prior to the effective filing date to have configured the adjustable rollers of the modified Gimelshtein to hold the force constant during a rolling operation as this constant force would allow the press tools to detect slight variations in the profile being assembled.
Gimelshtein alone, or in combination with the prior art, does not disclose, or render obvious, a press tool arranged on an opposite side of an adjustable press tool on the profile sections being worked also being adjustable.


    PNG
    media_image1.png
    858
    1226
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Gimelshtein Fig. 2A)

    PNG
    media_image2.png
    289
    736
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Gimelshtein Fig. 22)


ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725